      Case 2:18-cv-00359-KJM-AC Document 26 Filed 08/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   COLLEEN ANN HARRIS,                               No. 2:18-cv-0359 KJM AC P
12                      Petitioner,
13           v.                                        ORDER
14   MOLLY HILL, Warden,
15                      Respondent.
16

17                  Petitioner, a state prisoner proceeding through counsel, has filed this application

18   for a writ of habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20                  On May 29, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. Findings &

23   Recommendations (“Findings”), ECF No. 24. Respondent has filed objections to the findings and

24   recommendations. ECF No. 25.

25                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

26   this court has conducted a de novo review of this case. Having reviewed the file, the court finds

27   the findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                      1
      Case 2:18-cv-00359-KJM-AC Document 26 Filed 08/18/20 Page 2 of 3

 1                  However, the court clarifies one error identified by respondents in their objections:
 2   Respondent stated in her motion to dismiss that the less drastic step of retroactively denying
 3   petitioner’s request for a stay with no opportunity to amend “would not be an entirely
 4   meaningless consequence.” See Objs., ECF No. 25, at 2 n.1; compare Mot., ECF No. 17, at 3,
 5   with Findings at 5 (stating respondents “[a]cknowledg[e] that this option involves ‘an entirely
 6   meaningless consequence’”), 7–8. Nevertheless, the court finds the existence of less drastic
 7   alternatives counsels against dismissing this action, and even if it did not, the weight of the
 8   factors overall still favors denying dismissal, and the outcome is unaffected.
 9                  Accordingly, IT IS HEREBY ORDERED that:
10           1. The findings and recommendations filed May 29, 2020, are adopted in full with the
11   clarification outlined above;
12           2. Respondent’s motion to dismiss this action, ECF No. 17, is denied;
13           3. Petitioner’s requests for an extension of time, ECF Nos. 18 & 21, are granted;
14           4. Petitioner’s motion to lift the stay in this action and to proceed on petitioner’s First
15   Amended Petition, ECF No. 22, is granted;
16           5. The following briefing schedule is set:
17                  a. Respondent shall file and serve a response to petitioner’s First Amended
18   Petition within sixty days from the date of this order. See Rules Governing § 2254 Cases, Rule 4,
19   28 U.S.C. foll. §2254. An answer shall be accompanied by all transcripts and other documents
20   relevant to the issues presented in the petition. See id. Rule 5;
21                  b. If the response to the habeas petition is an answer, petitioner’s reply, if any,
22   shall be filed and served within thirty days after service of the answer; and
23                  c. If the response to the habeas petition is a motion, petitioner’s opposition or
24   statement of non-opposition to the motion shall be filed and served within thirty days after service
25   of the motion, and respondent’s reply, if any, shall be filed and served within fourteen days
26   thereafter;
27   /////
28   /////
                                                        2
     Case 2:18-cv-00359-KJM-AC Document 26 Filed 08/18/20 Page 3 of 3

 1          6. The Clerk of Court is directed to lift the stay in this action and re-open this case; and
 2          7. This case is referred back to the assigned magistrate judge for all further pre-
 3   dispositive proceedings.
 4   DATED: August 17, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
